Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Zowie Paige Anderson, Appellant                      Appeal from the 4th District Court of Rusk
                                                      County, Texas (Tr. Ct. No. CR 16-111).
 No. 06-18-00164-CR        v.                         Memorandum Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
 The State of Texas, Appellee                         Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Zowie Paige Anderson, has adequately indicated her inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED JANUARY 29, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk